Citation Nr: 1733071	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-13 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral salpingo-oophorectomy also claimed as tender scars on the abdomen secondary to oophorectomy.  

2.  Entitlement to special monthly compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to December 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
December 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.    

The Veteran testified before the undersigned Veterans Law Judge at a January 2017 Board videoconference hearing and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral salpingo-oophorectomy.  The Veteran was most recently provided with an October 2010 VA examination.  The examiner concluded that she could not state without speculation whether the Veteran's bilateral salpingo-oophorectomy was etiologically related to her active service.  

The examiner noted the Veteran had an in-service examination in March 1995 which noted a physical finding of a prominence of the left adnexa and non-palpable on the right.  The examiner noted the Veteran was referred for a pelvic ultrasound at that time but one was not of record and the Veteran could not recall the results of the ultrasound.  The examiner stated no other pelvic abnormality was found until 2008 when the Veteran had a bilateral salpingo oophorectomy for large complex ovarian cysts.  The examiner noted because ovarian cysts were not documented during the Veteran's active service it would require speculation to determine whether her in-service abnormal physical pelvic examination was etiologically related to her oophorectomy thirteen years later.  

The Board finds the October 2010 VA opinion to be inadequate.  The examiner stated she could not provide an opinion without resorting to speculation but failed to consider all the evidence of record when coming to that conclusion.  The Veteran testified at her January 2017 Board videoconference hearing that she although she had problems during service, they were not explored further before she was discharged from active duty.  She testified that she had painful cramps since her separation from active service but did not seek medical attention for them because she did have medical coverage, lacked access to medical care and did not know what services were available to her.  Moreover, the examiner did not address the Veteran's reports of painful periods and a March 2005 VA treatment record noting the Veteran's uterus was not enlarged.  As it is possible that this evidence could allow the examiner to provide a nexus opinion without resorting to speculation an addendum opinion must be obtained on remand.   

The Veteran's claims file contains June 2017 correspondence from the Veteran's representative indicating that she was recently determined to be disabled by the Social Security Administration (SSA).  The Board notes the RO sent a July 2017 request for documents to SSA however; it does not appear that the SSA records have been received and associated with the Veteran's claims file.  As these records could contain information relevant to the Veteran's claim, this appeal must be remanded in order to obtain the outstanding SSA records. 

Additionally, it appears the Veteran continues to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Additionally, as the Veteran's claim for special monthly compensation is inextricably intertwined with her claim for entitlement to service connection for a bilateral salpingo oophorectomy, it must be deferred until further development is completed.    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Obtain from SSA copies of any determination on the Veteran's claim for SSA benefits (and all medical records considered in connection with such claim) and associate the records with the claims file. 

3.  After the completion of the above contact the VA examiner who examined the Veteran in October 2010 in connection with his claim for service-connection for a bilateral salpingo-oophorectomy and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner. 

Based on the examination and a review of the record the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral salpingooophorectomy is  etiologically related to her active service?

The examiner should consider and discuss as necessary the following: 

i.  A March 1995 service treatment record noting physical finding of a prominence of the left adnexa and non-palpable on the right;

ii.  The Veteran's lay testimony at her January 2017 Board videoconference hearing noting painful menstrual cramps that had been occurring since her separation from active service; and 

iii.  A March 2005 VA treatment record noting the Veteran's uterus was not enlarged.  

If the October 2010 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  The RO should then re-adjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




